Citation Nr: 0204192	
Decision Date: 05/07/02    Archive Date: 05/14/02	

DOCKET NO.  00-09 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $4,368.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from March 1951 to March 1954 
and from September 1960 to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in Des Moines, Iowa.  

The veteran's pension was previously terminated due to excess 
income.  The Board construes the veteran's financial status 
report, reflecting his current income, to be a new claim for 
improved disability pension benefits.  This is referred to 
the RO for its consideration.


FINDING OF FACT

There was substantial fault on the part of the veteran in 
creating the overpayment with no fault being shown on the 
part of the VA, the veteran did not change his position to 
his detriment in reliance on VA disability pension, failure 
to make restitution would result in unfair gain to the 
veteran and recovery of the overpayment would not result in 
undue hardship or defeat the purpose of the benefit.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the calculated amount of $4,368 would not be 
against the principles of equity and good conscience.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 1.963, 1.965 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
which set forth information regarding the criteria upon which 
waiver of recovery of an overpayment may be granted.  They 
also provide information regarding the evidence considered 
and the reason that waiver of recovery of the overpayment was 
denied.  The veteran has submitted information regarding his 
financial status and his representative has submitted 
argument.  The veteran was afforded the opportunity to appear 
for hearings before a member of the Board and representatives 
of the RO.  Although the veteran was notified of the time and 
place of the hearings, he failed to report.  In an April 2001 
statement he indicates that he had requested hearings.  
However, in the May 2001 supplemental statement of the case 
it was noted that he had been scheduled for a hearing before 
a member of the Board, but failed to report.  The veteran did 
not respond to this and the Board concludes that based upon 
the record the veteran has been offered the opportunity to 
appear for hearings before the RO and the Board, but has 
failed to report for these hearings without offering any 
explanation or reason.  On the basis of the record, the Board 
concludes that the requirements of the Veterans Claims 
Assistance Act of 2000 have been met because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  
38 U.S.C.A. § 5100 et. seq. (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.159 (2001).

In response to the veteran's election to receive improved 
pension, a VA letter, dated in January 1980, informed the 
veteran that his election of improved pension was effective 
in November 1979.  This letter informed the veteran that his 
award was based upon no income and that he should immediately 
notify VA if there was any change in his income and if he 
failed to promptly notify VA of an income change an 
overpayment could result which would be subject to recovery.  
By official letters, dated in December 1980, February 1984, 
and November 1993, the veteran was informed that his improved 
pension award was based upon zero income and that he must 
immediately notify VA of any change in his income.  By 
official letters dated in July 1993 and March 1996 the 
veteran was informed that he must immediately report any 
change in his income.  

In February 1999 the veteran submitted a statement indicating 
that he was in receipt of Social Security benefits.  
Subsequent development resulted in the determination that he 
had received a retroactive lump-sum Social Security award in 
September 1998 and had been in receipt of monthly Social 
Security benefits thereafter.  This resulted in the VA taking 
action in April 1999 to retroactively terminate the veteran's 
improved disability pension award, effective October 1, 1998.  
This resulted in creation of the current overpayment in the 
calculated amount of $4,368.  

In April 2001 the veteran submitted a financial status report 
indicating that his total monthly income was $633 and that 
his total monthly expenses were $325, consisting of $129 for 
rent or mortgage and $175 for food.  In a separate statement, 
received in May 2001, the veteran indicated that he had not 
included expenses for clothes, medicine, or dental care which 
he needed very much.  

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  The 
record indicates that when the veteran was initially awarded 
improved disability pension benefits he was not in receipt of 
any income.  Approximately four months after his receipt of 
Social Security benefits he notified VA of that income.  In 
order for the veteran to have been guilty of fraud, 
misrepresentation, or bad faith, the evidence must reflect a 
certain intent on his part to accomplish the objective of 
continued receipt of pension by intentionally providing 
inaccurate or false information to the VA.  While the veteran 
was approximately four months late in notifying the VA of his 
receipt of Social Security benefits, he did undertake the 
affirmative act of notifying VA.  Therefore, the finding that 
the veteran has not made a misrepresentation, committed 
fraud, or had bad faith was correct.  38 U.S.C.A. § 5302.  

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all inclusive.  These 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).  

The evidence reflects that when the veteran was initially 
awarded improved disability pension he was informed that his 
pension was based upon zero income and that he must 
immediately report any changes in his income or an 
overpayment could be created.  He was subsequently advised, 
on three separate occasions, that his award was based upon 
zero income and that he must immediately report any changes 
in his income, as well as being advised on two other 
occasions, that he must immediately report any change in 
income.  

The record reflects that the veteran delayed, by 
approximately four months, his report of receipt of Social 
Security benefits.  His February 1999 report of receipt of 
those benefits is unclear as to when he initially received 
those benefits, as well as being unclear with respect to the 
monthly amount.  The VA promptly undertook development to 
ascertain when the veteran initially received Social Security 
benefits, as well as the amount he received.  The VA did this 
by contacting the Social Security Administration.  

On the basis of this record it was the fault of the veteran, 
in failing to promptly notify VA of his receipt of Social 
Security benefits, that resulted in creation of the 
overpayment in the current calculated amount of $4,368.  
There is no fault shown on the part of VA because when VA 
received the veteran's February 1999 notification, it 
undertook, within a reasonably prompt time, appropriate 
development to determine his continued entitlement to VA 
improved disability pension.  Therefore, there is no fault 
shown on the part of the VA in creation of the overpayment in 
the calculated amount of $4,368.  

There is no indication that the veteran changed his position 
to his detriment in reliance upon the VA pension.  Failure to 
make restitution would result in unfair gain to the veteran 
as he was in receipt of substantial income, in the form of a 
retroactive lump-sum Social Security award as well as ongoing 
Social Security benefits, during the time that the 
overpayment was being created from October 1, 1998, to 
April 1, 1999.  

The veteran has indicated that recovery would cause him undue 
hardship, but a review of his financial status report 
reflects that he has a positive monthly cash flow of 
approximately $300.  While he has indicated that he has 
clothing, medical, and dental needs for which he has 
apparently not expended funds, but could, the Board believes 
that the veteran could make a reasonable monthly payment 
towards retiring the overpayment in the calculated amount of 
$4,368 without depriving himself of the basic necessities of 
life.  Since the veteran does continue to have a positive 
cash flow, and with consideration that a reasonable monthly 
repayment could be arranged, collection would not defeat the 
purpose of the VA benefit because the veteran would continue 
to be able to meet his basic living expenses while repaying 
the overpayment.  

On the basis of the above analysis and after consideration of 
all the factors, a preponderance of the evidence demonstrates 
that recovery of the overpayment in the calculated amount of 
$4,368 would not be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  



ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits, in the calculated amount of $4,368, is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

